DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 9, 13, and 20 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (US 5,102,067) in view of Fenny (EP 3,254,962).
Regarding claims 1 and 20, Weiner discloses a helicopter (Fig. 2) comprising: a fuselage (12); a first main rotor (10), which is adapted to generate, in use, the necessary lift for the flight of said helicopter and to enable the forward/backward, upward/downward and lateral movement of said helicopter, and generating, in use, a first torque on said fuselage; an anti-torque system (20) adapted to generate, in use, a second torque having a main component in the same or opposite direction with respect to said first torque, so as to control the yaw angle of said helicopter; and a tail portion (Fig. 2) connected to said fuselage; said tail portion comprising, in turn: a tail boom (16) connected to said fuselage; a fin (28) protruding from an aft end of said tail boom on the opposite side of said fuselage and transversally with respect to said tail boom; and a tailplane (30) projecting in cantilever fashion on both sides of said fin; said tail boom being adapted to sustain the bending moments and the shear stress generated, in use, by the weight of said fin and said tailplane. Weiner fails to disclose that the anti-torque system  integrated with said tail boom, comprises an electric power supply unit; at least one second rotor operatively connected to said electric power supply unit and operable by said electric power supply unit, so as to rotate with a first variable angular speed; and at least one third rotor operatively connected to said electric power supply unit and operable by said electric power supply unit so as to rotate with a second variable angular speed. However, Fenny discloses a helicopter having anti-torque system integrated with a tail boom (Fig. 2), comprising an electric power supply unit (914); at least one second rotor (112b) operatively connected to said electric power supply unit and operable by said electric power supply unit, so as to rotate with a first variable angular speed; and at least one third rotor (112c) operatively connected to said electric power supply unit and operable by said electric power supply unit so as to rotate with a second variable angular speed. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replaced the anti-torque system of Weiner with that of Fenny in order to provide the helicopter of Weiner with a more effective anti-torque system since the variable speed motors of Fenny would provide better anti-torque thrust. Weiner as modified by Fenny further discloses that the tail portion comprises a plurality of walls (the width of material shown in between two rotors created by surface 114 in Fig. 2) supporting respective said second and third rotors (112b and 112c); a plurality of openings delimited by said walls, passing across said tail portion and having sufficient breadth to allow, in use, a correct supply of air to said second and third rotors.
Regarding claim 2, Weiner as modified by Fenny discloses a plurality of said second rotors rotating about respective axes staggered from one another (Fig. 2, Fenny).
Regarding claim 3, Weiner as modified by Fenny discloses that the at least one of said second rotors is ducted by means of a relative duct (114, Fenny).  
Regarding claim 5, Weiner as modified by Fenny discloses that the anti-torque system is connected in a fixed way and integral to said tail portion (Fig. 2, Fenny).  
Regarding claim 6, Weiner as modified by Fenny discloses that the tailplane is arranged at a free end of said fin (Fig. 2, Weiner) opposite to said aft end of said tail boom (16, Weiner).  
Regarding claim 7, Weiner as modified by Fenny discloses at least one power plant (900, Fenny); and a gearbox (902) drivable by said power plant and operable to drive said first rotor; said electric power supply unit comprising, in turn, an electric propulsion system (908) operatively connected with said power plant and with said second and third rotor to feed said second and third rotor with electrical power (Fig. 9, Fenny). 
Regarding claim 8, Weiner as modified by Fenny discloses an electrical power distribution grid (Fig. 9, Fenny) electrically connected with said second and third rotor to feed them with electrical power; said electric propulsion system feeding said electrical power distribution grid with said electrical power (paragraph [0046], Fenny).   
Regarding claims 9 and 13, Weiner as modified by Fenny discloses that the electric propulsion system comprises a first electrical generator (904a, Fenny) functionally interposed between said gearbox and said second and third rotor.  
Regarding claim 21, Weiner as modified by Fenny discloses that it comprises a plurality of said third rotors (Fig. 2, Fenny).  
Regarding claim 22, Weiner as modified by Fenny discloses that at least one of said third rotors is ducted (Fig. 2, Fenny).  
Regarding claim 23, Weiner as modified by Fenny, more specifically Fenny, discloses that the electric power supply unit comprises, at least one first electric motor (paragraph [0035]) operatively connected to said second rotor and adapted to drive, in use, said second rotor; and a plurality of second electric motors (paragraph [0035]) operatively connected to respective said third rotors and adapted to drive, in use, the respective said third rotors.  
Regarding claim 24, Weiner as modified by Fenny, more specifically Fenny, discloses that the first electric motor is directly connected to said second rotor; and/or at least one of said second electric motors is directly connected to the respective said third rotor (paragraph [0041]).  
Regarding claim 25, Weiner as modified by Fenny, more specifically Fenny, discloses that said second and third rotors each comprise: a hub (412) rotatable about a respective rotation axis; and a plurality of blades supported by said hub and each having a fixed pitch angle with respect to said respective rotation axis (Fig. 4B).  
Regarding claim 26, Weiner as modified by Fenny, more specifically Fenny, discloses a control unit (flight control computer, claim 2) functionally connected to said electric power supply unit and programmed to cause rotation of said first rotor in a first direction of rotation and of said third rotor in a second direction of rotation, opposite to said first direction, in a flight condition of said helicopter in which said first torque is lower than a threshold value; and/or - cause rotation of said second rotor also in said second direction when said first torque is higher than said threshold value; and/or - increase said rotational speed of said second rotor in said first direction and decrease said rotational speed of said at least one second rotor in said second direction, if said helicopter must be turned in the same direction of said first torque (claim 2, Fenny).   
Regarding claim 27, Weiner as modified by Fenny, more specifically Fenny, discloses that the second direction of rotation of said second or third rotors generates, in use, a third torque on said fuselage having a main component in the opposite direction with respect to said first torque (Fenny’s flight control computer logic discussed in claim 2 is capable of controlling direction of each rotor and the resultant torque).

Claims 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (US 5,102,067) as modified by Fenny (US 2017/0349274) and further in view of Christophe et al. (FR 3037733).
Weiner discloses a helicopter (Fig. 2) comprising: a fuselage (12); a first main rotor (10), which is adapted to generate, in use, the necessary lift for the flight of said helicopter and to enable the forward/backward, upward/downward and lateral movement of said helicopter, and generating, in use, a first torque on said fuselage; an anti-torque system (20) adapted to generate, in use, a second torque having a main component in the same or opposite direction with respect to said first torque, so as to control the yaw angle of said helicopter; and a tail portion (Fig. 2) connected to said fuselage; said tail portion comprising, in turn: a tail boom (16) connected to said fuselage; a fin (28) protruding from an aft end of said tail boom on the opposite side of said fuselage and transversally with respect to said tail boom; and a tailplane (30) projecting in cantilever fashion on both sides of said fin; said tail boom being adapted to sustain the bending moments and the shear stress generated, in use, by the weight of said fin and said tailplane. Weiner fails to disclose that the anti-torque system  integrated with said tail boom, comprises an electric power supply unit; at least one second rotor operatively connected to said electric power supply unit and operable by said electric power supply unit, so as to rotate with a first variable angular speed; and at least one third rotor operatively connected to said electric power supply unit and operable by said electric power supply unit so as to rotate with a second variable angular speed. However, Fenny discloses a helicopter having anti-torque system integrated with a tail boom (Fig. 2), comprising an electric power supply unit (914); at least one second rotor (112b) operatively connected to said electric power supply unit and operable by said electric power supply unit, so as to rotate with a first variable angular speed; and at least one third rotor (112c) operatively connected to said electric power supply unit and operable by said electric power supply unit so as to rotate with a second variable angular speed. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replaced the anti-torque system of Weiner with that of Fenny in order to provide the helicopter of Weiner with a more effective anti-torque system since the variable speed motors of Fenny would provide better anti-torque thrust. Weiner as modified by Fenny further discloses that the tail portion comprises a plurality of walls (the width of material shown in between two rotors created by surface 114 in Fig. 2) supporting respective said second and third rotors (112b and 112c); a plurality of openings delimited by said walls, passing across said tail portion and having sufficient breadth to allow, in use, a correct supply of air to said second and third rotors. Weiner as modified by Fenny discloses at least one power plant (900, Fenny); and a gearbox (902) drivable by said power plant and operable to drive said first rotor; said electric power supply unit comprising, in turn, an electric propulsion system (908) operatively connected with said power plant and with said second and third rotor to feed said second and third rotor with electrical power (Fig. 9, Fenny). 
Weiner as modified by Fenny fails to disclose a basic distribution grid provided to electrically feed low power electrical loads, said second generator being a dual voltage generator, which can feed said electrical power distribution grid and said further basic distribution grid with two level of voltages. However, Christophe et al. discloses a dual-voltage generator which can feed an electrical power distribution grid and a basic distribution grid with two levels of voltages (pages 7 and 8, Christophe et al.). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a dual voltage generator as taught by Christophe et al. in order to meet the power load needs of the system.

Claims 12, 14, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (US 5,102,067) as modified by Fenny (US 2017/0349274) and further in view of Mariotto (US 2014/0283519).
Regarding claims 12 and 19, Weiner as modified by Fenny fails to teach that the electric propulsion system comprises an energy storage device, which is electrically connected to said electrical power distribution grid; said energy storage device being charged, in use, by said electrical power distribution grid during a normal operation of said first electrical generator; said energy storage device feeding, in use, said electrical power distribution grid in case of failure of said first electrical generator. However, Mariotto discloses a hybrid rotary wing aircraft having an electric propulsion system (1) comprising an energy storage device (11), said energy storage device being charged during a normal operation of a generator (paragraph [0043]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the storage means of Mariotto in the propulsion system and in connection with the distribution grid of Weiner as modified by Fenny, in order to provide a power plant and a hybrid system that ensures redundancy.
Regarding claim 14, Weiner as modified by Fenny and Mariotto above discloses a free-wheel (50).
Regarding claim 17, the discussion of claims above is relied upon.

Claims 10, 11, 15, 16, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiner (US 5,102,067) as modified by Fenny (US 2017/0349274) and  Mariotto (US 2014/0283519) and further in view of Kuster (US 2018/0009542).
Regarding claims 10, 11, 15, 16, and 30, Weiner as modified by Fenny and Mariotto fails to teach a power plant including a turbine, compressor, generator, fuel tank. However, Kuster discloses a gas turbine, which substantially comprises: an upstream compressor (95), which increases, in use, the pressure of an airflow sucked from the outer environment; a combustion chamber in which a fuel stored in a fuel tank is, in use, sprayed into the airflow and ignited so as to increase the temperature of a mix of air and combusted gas; and a downstream turbine in which said mix, in use, expands and drives in rotation a shaft (paragraph [0027], Kuster); a two-way electrical generator (paragraph [0039]); said second electrical generator being a motor-generator; said second electrical generator being either capable to convert a part of the mechanical power provided by said shaft into electrical power made available to said electrical auxiliary distribution grid during the normal operation of said power plants; or said second electrical generator being alternatively capable to convert the electrical power provided by electrical distribution grid into mechanical power made available to said shaft and therefore to said main gearbox in case of failure of said power plants or in case a boost power is required due to particularly severe conditions in terms of operative temperature and operative altitude (paragraphs [0027] and [0039]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the power plant taught by Kuster in the system of Weiner as modified by Fenny and Mariotto in order to provide a hybrid system that ensures redundancy.  

Allowable Subject Matter
Claim 28 allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/20/2022 have been fully considered. However, Applicant’s arguments with respect to claim 30 are not persuasive. Applicant argues that neither Mariotto nor Kuster discloses that the second electrical generator is capable of converting a part of the mechanical power provided by shaft into electrical power. However, this limitation is claimed in the alternative in claim 30 and is not a required function.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/              Primary Examiner, Art Unit 3642